                                   UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------  X
 DEIRDRE LEANE and IPNAV, LLC,                              :
                                                            : Case No. 1:20-cv-08127-PGG
                                           Plaintiffs,      :
                                                            :
               - against –                                  : STIPULATION AND ORDER TO
                                                            : REMAND
 MISHCON DE REYA LLP, MISHCON                               :
 DE REYA NEW YORK LLP, KING & WOOD                          :
 MALLESONS LLP, ROBERT WHITMAN and                          :
 MARK RASKIN,                                               :
                                                            :
                                           Defendants.      :
                                                            :
                                                            :
----------------------------------------------------------- X

        WHEREAS, Plaintiffs filed this action in New York State Court on September 22, 2020; and

        WHEREAS, Defendant Mark Raskin (“Raskin”), at the time appearing pro se, filed a Notice

 of Removal on September 29, 2020, on the basis of diversity; and

        WHEREAS, Plaintiffs and Raskin have since conferred through counsel; and

        WHEREAS, Raskin now consents to remand;

        NOW, THEREFORE, to avoid unnecessary motion practice, the parties hereto hereby

 stipulate and agree, and the Court hereby ORDERS, that this action be remanded back to Supreme

 Court, New York County, for want of jurisdiction because of a lack of diversity of the parties above.

        CLYDE & CO US LLP                                      KAMERMAN, UNCYK, SONIKER
                                                               & KLEIN, P.C.

        By: /s/ J. Richard Supple Jr.                          By:     /s/ Akiva M. Cohen
        405 Lexington Avenue, 16th Floor                       1700 Broadway
        New York, NY 10174                                     New York, NY 10019
        212.710.3900                                           212.400.4930
        Attorneys for Mark Raskin                              Attorneys for Plaintiffs

        SO ORDERED:
                                        ______________________
                                              U.S.D.J.
